          Case 1:19-cr-00166-VEC Document 319 Filed 08/31/21 Page 1 of 2

                                                                              USDC SDNY
                                                                              DOCUMENT
UNITED STATES DISTRICT COURT                                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                 DOC #:
 ------------------------------------------------------------   X             DATE FILED: 8/31/2021
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :     19-cr-166 (VEC)
                                                                :
 DEVONAIRE PRICE,                                               :         ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties were scheduled to appear for a change-of-plea hearing on August

31, 2021; and

        WHEREAS the Government and defense counsel appeared at the August 31 hearing, but

Defendant refused to appear;

        IT IS HEREBY ORDERED that trial shall commence with jury selection on October 13,

2021, at 10:00 a.m. Because this case is first on the list of jury trials for October 13, 2021, this

is a firm trial date. Mr. Price will proceed to trial with co-Defendant Jose Caban. The Court will

notify the parties in which courtroom the trial will proceed closer to the date of the trial.

        IT IS FURTHER ORDERED that the deadline for the Government and Mr. Price to file

motions in limine relative to Mr. Price (the deadline for the Government and Mr. Caban to file

motions related to Mr. Caban has passed) is extended to September 10, 2021, with responses

due September 17, 2021. The existing September 21, 2021 deadline for requests to charge and

proposed voir dire questions remains the same.

        IT IS FURTHER ORDERED that a Final Pretrial Conference is scheduled for

September 30, 2021, at 3:00 p.m., in Courtroom 443, Thurgood Marshal U.S. Courthouse, 40

Foley Square, New York, NY 10007.
         Case 1:19-cr-00166-VEC Document 319 Filed 08/31/21 Page 2 of 2




       IT IS FURTHER ORDERED that interested members of the public may dial-in using

(888) 363-4749 // Access code: 3121171# // Security code: 0166#. All of those accessing the

hearing are reminded that recording or rebroadcasting of the hearing is prohibited by law.


SO ORDERED.

Dated: August 31, 2021
      New York, NY
                                                            ___________________________
                                                              __________________________
                                                                 VALERIE CAPRONI
                                                                            CAPRON   NI
                                                              United States District Judge




                                              2 of 2
